
	
		II
		110th CONGRESS
		1st Session
		S. 1369
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Ms. Collins (for
			 herself, Mr. Kyl, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To grant immunity from civil liability to
		  any person who voluntarily notifies appropriate security personnel of
		  suspicious activity believed to threaten transportation safety or security or
		  takes reasonable action to mitigate such activity.
	
	
		1.Immunity for reporting
			 suspicious behavior
			(a)In
			 generalAny person who, in
			 good faith, makes, or causes to be made, a voluntary disclosure of any
			 suspicious transaction, activity, or occurrence indicating that an individual
			 may be engaging, or preparing to engage, in an action described in section 3 to
			 any employee or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice, any Federal, State, or local law
			 enforcement officer, any transportation security officer, or any employee or
			 agent of a transportation system shall be immune from civil liability to any
			 person for such disclosure under any Federal, State, or local law.
			(b)False
			 disclosuresSubsection (a)
			 shall not apply to any statement or disclosure that the person making the
			 statement or disclosure knows to be false at the time it is made.
			2.Immunity for
			 mitigation of threatsAny
			 person in receipt of a report described in section 1 who takes reasonable
			 action to mitigate a suspicious action described in section 3 shall be immune
			 from civil liability to any person for such action under any Federal, State, or
			 local law.
		3.Covered
			 disclosuresThe actions
			 described in this section are possible or attempted violations of law relating
			 to—
			(1)a threat to a
			 transportation system or the safety or security of its passengers; or
			(2)an act of
			 terrorism (as defined in section 3077 of title 18, United States Code), that
			 involves, or is directed against, a transportation system or its
			 passengers.
			4.Attorney fees
			 and costsAny person who is
			 named as a defendant in a civil lawsuit for making a voluntary disclosure
			 described in section 1 or for taking an action described in section 2, and is
			 found to be immune from civil liability under this Act, shall be entitled to
			 recover from the plaintiff all reasonable costs and attorney fees allowed by
			 the court in which the lawsuit was decided.
		5.Effective
			 dateThis Act shall take
			 effect on November 20, 2006, and shall apply to all activities and claims
			 occurring on or after such date.
		
